DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim rejections under DB during the Non-Final Office Action are withdrawn, in light of the Terminal Disclaimer filed on September 01 2021 by Applicant(s).Additionally, the terminal disclaimer filed on 09-01-2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  In addition. The correct target application is identified in the terminal disclaimer. 

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 09-01-2021 by Applicant(s). 

Drawing Objections
Drawing objections presented during the Non-Final Office Action are withdrawn, in light of the replacement drawings filed on 09-01-2021 by Applicant(s). 


Allowable Subject Matter
Claims 1-18 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743


aurel.prifti@uspto.gov